LANDAUER

 

December 15, 2014

 

Michael T. Leatherman

XXXXXXXXXXX

XXXXX, XX XXXXX

 

Dear Michael:

 

This letter is intended to memorialize our recent discussions regarding upcoming
changes to the compensation you will receive as President and Chief Executive
Officer of Landauer, Inc. (“Landauer”), reporting to the Board of Directors of
Landauer (the “Board”).

 

Your compensation will remain at its current levels through December 14, 2014. 

 

The following summarizes the terms and conditions of your compensation,
effective December 15, 2014:

 

·



Annual Cash Compensation.  Your annual base salary will be $610,000 paid
bi-weekly at a rate of $23,461.53.  You will have the opportunity to earn an
annual bonus with a target incentive bonus opportunity of 50% of base salary
with the fiscal year commencing October 1, 2014. The performance measures
applicable to your bonus and the certification of whether these measures have
been satisfied will be undertaken by the Compensation Committee of the
Board.  Your bonus, if any, will be paid in December following the end of the
applicable fiscal year. 

 

·



Annual Long-Term Incentive Award.  Beginning with the fiscal year commencing
October 1, 2014, you will be eligible to receive long-term incentive awards in
the form of performance-based restricted stock under Landauer’s Long-Term
Incentive program. Your target long term incentive opportunity will be 150% of
base salary.

 

·



Benefits, Vacation & Non-Qualified Excess Plan.  You will be eligible to
participate in Landauer’s employee benefit plans and programs, including the
Landauer, Inc. Non-Qualified Excess Plan and the Landauer, Inc. Executive
Special Severance Plan, subject to the terms of such plans and programs; however
you will not be eligible to participate in Landauer’s other severance
arrangements, including the Landauer, Inc. Executive Severance Plan.  Landauer
will contribute to the Non-Qualified Excess Plan 7.5% of the salary paid to you
during your employment through the end of each fiscal year.  You will be
entitled to four (4) weeks of paid vacation annually, subject to the terms of
Landauer’s vacation policy. 

 

Your signature below indicates your acceptance of this position with
Landauer.  The executed document may be returned via PDF file (email) or faxed
to Kathy Bober, Director of Human Resources at 708-756-9582.  Should you have
any questions, please do not hesitate to call me on my cell at 847-772-9101.  

 

Sincerely,

 

/s/ Bill Dempsey

 

Bill Dempsey

Chair of the Compensation Committee of the Board

 

 

 

 

 

Accepted:

/s/ Michael T. Leatherman

 

Dated: December 15, 2014

 

Michael T. Leatherman

 

 

 



Landauer, Inc.   2 Science Road   Glenwood, Illinois 60425-1586   Telephone:
(708) 755-7000   Facsimile: (708) 755-7011

--------------------------------------------------------------------------------